DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a method, comprising: forming a photoresist layer over a semiconductor substrate, wherein the photoresist layer includes a polymer whose backbone includes a first segment, a second segment, a first linking group, and a second linking group coupled to the first linking group, wherein the first segment is coupled to the first linking group, and wherein the second segment is coupled to the second linking group; exposing the photoresist layer; baking the exposed photoresist layer, thereby decoupling the first and the second linking groups; and subsequent to baking the exposed photoresist layer, developing the exposed photoresist layer.  The prior art also fails to disclose a method, comprising: providing a photoresist material over a semiconductor substrate, wherein the photoresist material includes a polymer chain having two segments connected by a linking group, wherein the linking group includes a first portion connected to a second portion different from the first portion, and wherein the second portion is acid-cleavable from the first portion; performing an exposure process to the photoresist material; performing a thermal treatment on the polymer chain, thereby breaking a bond between the first and the second portions of the linking group in the exposed photoresist material; and developing the exposed photoresist material after performing the thermal treatment, thereby forming a patterned photoresist material.  Finally, the prior art references fail to disclose a method, comprising: depositing a photoresist layer over a semiconductor substrate, wherein the photoresist layer includes a polymer backbone having two poly-hydroxy-styrene (PHS)-containing segments, a first linking group, and a second linking group connected to the first linking group, wherein the first linking group and the second linking group are disposed between and connected to the two PHS-containing segments, and wherein a bond between the first and the second linking groups is breakable by an acid moiety; exposing the photoresist layer to a radiation source; heating the exposed photoresist layer to release the acid moiety, wherein the first linking group absorbs the acid moiety, thereby breaking the bond between the first and the second linking groups; and subsequent to heating the exposed photoresist layer, developing the exposed photoresist layer.  The prior art specifically fails to teach that the baking step breaks the bond between the first and second linking groups.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722